 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 560 
Willamette Industries, In
c. and Weyerhaeuser Com-
pany, a Golden State Successor 
and Paper, Al-
lied-Industrial, Chemical and Energy Workers 
International Union, AFLŒCIO, CLC.  
Cases 26ŒCAŒ19667, 26
ŒCAŒ19675, 26
ŒCAŒ19676, 26
ŒCAŒ19693, 26
ŒCAŒ19745, and 26ŒCAŒ19774 
March 31, 2004 
DECISION AND ORDER 
BY CHAIRMAN 
BATTISTA AND 
MEMBERS 
LIEBMAN AND 
WALSH On April 21, 2003,
 Administrative Law Judge Pargen 
Robertson issued the attached
 decision.  The Respondent 
filed exceptions and a supporting brief, and the General 
Counsel filed exceptions, a supporting brief and an an-
swering brief. 
The National Labor Relations Board has delegated its 
authority in this proceeding 
to a three-member panel.  
The Board has considered the 
decision and the record in 
light of the exceptions and briefs, and has decided to 
affirm the judge™s rulings,
1 findings,
2 and conclusions 
and to adopt the recommended Order as modified and set 
forth in full below. 
I. INTRODUCTION
 The judge found, among other things, that the Respon-
dent violated Section 8(a)(3) and (1) of the Act by ad-
versely changing the work schedules of a group of its 
corrugator employees in retaliation for their protected 

union activity.  For the reasons discussed below, we 
agree with the judge that the General Counsel sustained 
                                                          
                                                           
1 We deny the Respondent™s motion for leave to file an amended an-
swer to the complaint to deny that
 Terry Cockrum is 
an agent of the 
Respondent within the meaning of Sec. 
2(13) of the Act.  In its answer 
to the complaint, the Respondent admitted that Cockrum is a supervi-
sor, within the meaning of
 Sec. 2(11) of the Act.  It is well settled that a 
2(11) supervisor is a 2(13) agent of that employer
.  E.g.,
 Excel DPM of 
Arkansas
, 324 NLRB 880 fn. 2 (1997).    
2 The Respondent has excepted to 
some of the judge™s credibility 
findings. The Board™s established policy is not to overrule an adminis-
trative law judge™s credibility reso
lutions unless the clear preponder-
ance of all the relevant evidence convi
nces us that they are incorrect. 

Standard Dry Wall Products
, 91 NLRB 544 (1950), enfd. 188 F.2d 362 

(3d Cir. 1951).  We have carefully examined the record and find no 
basis for reversing the findings. 
No exceptions were filed to the judge™s finding that the Respondent 
violated Sec. 8(a)(1) in several respects, discussed below in sec. II,(a).  

Likewise, no exceptions were filed 
to the judge™s finding that the Re-
spondent violated Sec. 8(a)(3) and 
(1) by disciplining union employees 
Mark Standridge and Henry Blasingame because of their union activi-

ties.  Finally, no exceptions were f
iled to the judge™s dismissal of the 
allegation that Human Resources Mana
ger Tom McIntyre violated Sec. 
8(a)(1) of the Act. 
 his burden, under 
Wright Line
,3 of establishing that the 
Respondent™s union animus was a motivating factor in its 
decision to change the work schedules of the corrugator 
employees, and that the Resp
ondent failed to meet its 
burden of demonstrating that it would have implemented 
the shift change even absent the union activity.  We shall 
modify the judge™s remedy for this violation to include 

the traditional remedy for a discriminatory change in 
working conditions, i.e., restoration of the status quo 
ante, and the payment of backpay.   
II. APPLICABLE FACTS
 A. Background and Procedural History  
The Respondent operates a corrugated packaging facil-
ity in Fort Smith, Arkansas.
4  On October 8, 1999, the 
Union filed a petition to represent employees at that fa-

cility, and the Board held a representation election on 
November 19, 1999.  The November 19 election had a 
tally of ballots showing 55 votes for the Union, 58 

against, and 7 challenged ballots.  The Union filed elec-
tion objections, and the parties subsequently agreed to 
hold a second election, which occurred on February 11, 

2000.  
The tally of ballots of the February 11 election showed 
56 votes for the Union, 51 against, and 5 challenged bal-

lots.  The Respondent filed objections, and on June 23, 
2000, following a hearing to resolve the objections and 
challenges, the hearing offi
cer recommended certifying 
the Union as the employees™ representative.  However, 
on October 1, 2001, the Board reversed the hearing offi-
cer and directed that certain 
of the challenged ballots be 
opened and counted.
5  The revised tally showed that the 
votes were tied, and thus the Union was not certified as 

the employees™ collective-ba
rgaining representative. 
Shortly before the first election, the Respondent™s su-
pervisors repeatedly threaten
ed employees with adverse 
consequences if the Union 
were elected.  Specifically, 
Supervisor Terry Cockrum told
 employees that (1) they 
would lose pension benefits and their insurance premi-

ums would increase if the Union were elected; (2) the 
Respondent would close the plant if the Union won the 
 3 See Wright Line
, 251 NLRB 1083, 1089 (1980), enfd. 662 F.2d 
899 (1st Cir. 1981), cert. denied 455 U.S. 989 (1982), approved in 
NLRB v. Transportation Management Corp.
, 462 U.S. 393 (1983). 
4 At the time of the conduct at issue in this case, Willamette owned 
the facility in question.  Howeve
r, on March 15, 2002, Weyerhaeuser 
purchased Willamette™s Fort Smith 
facility and Willamette was later 
dissolved as a legal entity.  It is 
undisputed that Weyerhaeuser is the 
legal successor to Willamette and wa
s aware of Willamette™s potential 
liability at the time of the purchase. 
5 The Board directed that two of the ballots be opened and counted.  
The Union agreed to withdraw its challenges to the three other chal-
lenged ballots. 
341 NLRB No. 75 
 WILLIAMETTE INDUSTRIES
 561
election; (3) employees distributing union literature 
would be arrested; (4) employees should not discuss un-
ion business on the Respondent™s property; (5) the Re-
spondent was monitoring the employees™ actions; (6) 

employees who were union supporters would be dis-
charged and the Respondent wo
uld arbitrate every case if 
the Union won the election; and (7) a supervisor had the 
right to run over an employee with a vehicle, or to shoot 
an employee with a gun, if 
the employees picketed Re-
spondent™s entrance gate.  The 
judge found that this con-
duct violated Section 8(a)(1) 
of the Act, and there are no 
exceptions to these findings.    
Additionally, the judge found that the Respondent vio-
lated Section 8(a)(1) when, on
 three occasions before the 
first election and twice before
 the second election, Su-pervisor Cockrum threatened 
first shift corrugator em-
ployees that the Respondent would go to a ﬁrotating 
shiftﬂ if the Union won the election.  
B. The Respondent™s Implementation of the Change in 
Shift Schedule 
Prior to June 26, 2000, the Respondent operated two 
nonrotating 10-hour shifts per day for its 16 to 18 corru-
gator employees.  For 4 to 5 days a week (depending on 
overtime needs), the two group
s of employees worked 10 
hours per day (and sometimes up to 12 hours) on both 
the day and night shifts.  The employees were given the 
opportunity to bid for their shift preference, based on 

seniority, so that the employees with more seniority gen-
erally worked on the day shift, while the less senior em-
ployees worked the night shift.  Under this schedule, 
employees on the day shift r
outinely worked at least 10 
hours of overtime a week.   
 The Respondent asserts that, in mid-October 1999, in 
preparation for its annual budget meeting the Respon-
dent™s management officials began contemplating adding 
a third shift of employees to
 the corrugator operation.  

According to the Respondent, it discussed this change as 
a means of accommodating an anticipated increase of 
business in the next several years, and as a way to de-

crease its overtime demands on current employees, and 
to sufficiently staff a new machine (Flex-O machine).  
The Respondent asserts that it ultimately decided to 

adopt a schedule similar to one implemented by a local 
automobile plant, where three 
shifts of employees rotated 
between day and night shifts.   
The Respondent contends that it decided to implement 
the new schedule in mid-October 1999, when it pre-
sented its 5-year projection of production growth at the 

Respondent™s annual business meeting.  In mid-
November, the Respondent placed
 an order for the Flex-
O machine, and the machine was purchased in January.  
However, the Respondent di
d not announce the imple-
mentation of the schedule change until March 2000, and 

did not begin implementing the new schedule until July 
2000.   
At the time that the Respondent was contemplating 
this shift change, the judge found that Supervisor Terry 

Cockrum had repeatedly threatened employees on the 

first shift (all of whom were known to be union support-
ers) that the Respondent woul
d make the shift change if 
the Union prevailed in the election.  On November 1, 
1999 (2 weeks prior to the first election), Cockrum told 
the first shift employees that they ﬁneeded to kind of let 
this [union] thing blow over or you may possibly go to a 
rotating shifts.ﬂ  On November 22, 1999 (3 days after the 
first representation election), Cockrum told another em-

ployee that ﬁthey were going to a rotating shift and 
[would] lose benefits because 
of the Unionﬂ and that ﬁthe 
front office is mad because of
 the Union.ﬂ  That same 
day, Cockrum told the employees in the first shift that 
ﬁthey were lucky this [Union] thing did not go through 
because [General Manager] 
Rick Davis would have put 
you on a rotating shift.ﬂ  
In mid-March 2000,
6 less than 1 month after the sec-
ond election, the Respondent announced to the corruga-

tor employees that it would add a third shift and that all 
three shifts would begin rotating.  Over the next few 
months, the Respondent posted several corrugator posi-

tions for hire and began to train new employees.  On 
April 5, Cockrum told the employees under his supervi-
sion that the Respondent was going to change to rotating 

shifts because ﬁthe Company 
wanted to show the people 
who were [sic] in charge.ﬂ  On May 2, Cockrum came 
into the control room and told several employees that 
ﬁRick Davis had told him that if they keep trying to get 
the Union in, they were going to rotating shifts.ﬂ  When 

one of the employees asked why the first shift was being 
singled out when the election had split 50/50, Cockrum 
replied because they ﬁwere 
100% Union and the crew 
was being ram-butted.ﬂ  
On June 23, the hearing offi
cer issued his report rec-
ommending that the Union be
 certified as the employees™ 
collective-bargaining representative.  Three days later, on 
June 26, the Respondent implemented rotating shifts for 
all of its corrugator employees.  
When the Respondent implemented the rotating three-
shift schedule, it utilized an additional shift of eight 

newly hired employees, and put all three shifts on a rotat-

ing schedule.  Although the Respondent maintained a 
schedule similar to the old one, the employees lost their 
ability to work solely on the day or night shift.  Thus, 
                                                          
 6 All dates hereafter refer to 2000. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 562 
after June 26, 2000, all employees were required to work 
four 10-hour days per week, alternating weekly (and 
sometime daily) between the day and night shifts. 
The change to the rotating shifts disproportionately af-
fected the first shift (day-shift) employees, all of whom 
were known by the Respondent to be active union sup-
porters.  The first shift employees lost the ability to bid 

for their preference in shifts by
 seniority.  They also lost 
approximately 10 to 20 hours of overtime per week. 
III. ANALYSIS
 Applying 
Wright Line
, 251 NLRB 1083 (1980), we 
agree with the judge that th
e Respondent™s implementa-
tion of a third, rotating shift constituted a discriminato-
rily motivated adverse change in working conditions in 
violation of Section 8(a)(3) and (1) of the Act.  The re-

cord contains compelling ev
idence of the Respondent™s 
discriminatory motive in instituting this change.  Specifi-

cally, that motive is demonstrated by the Respondent™s 

uncontested violations of the Act, including the direct 
threats of this retaliatory action, and by the timing of its 
decision.  We further find that the Respondent has failed 

to meet its burden of demonstrating that it would have 
implemented the change, as it did on June 26, 2000, in 
the absence of the employees™ protected activity. 
A. The General Counsel™s Initial Burden 
To establish that the Respondent violated Section 
8(a)(3) and (1) by implementing a change in the employ-

ees™ work schedules, the General Counsel has the initial 
burden of establishing that
 the employees™ union activity 
was a motivating factor in th
e Respondent™s decision to 
implement the change.  
See Wright Line
, supra, 251 
NLRB at 1089.  The elements commonly required to 
support such a showing are union activity by the em-
ployee or employees, employer knowledge of that activ-
ity, and antiunion animus by the employer.  
Wal-Mart Stores
, 340 NLRB No. 31 slip op. at 2 (2003), (citing 
Briar Crest Nursing Home
, 333 NLRB 935, 936 (2001)). 
The record clearly demonstrates that the employees™ 
union activity was a motivating factor in the Respon-
dent™s decision to implement the schedule change.  It is 
uncontested that the employ
ees most affected by the 
change, the first shift corrugator crew, unanimously sup-
ported the Union and that 
the Respondent was aware of 
their support.  Indeed, the entire first shift of corrugator 
employees demonstrated their unanimous union support 
by wearing black prounion T-shirts on the day of the first 
election.  Additionally, the Respondent™s knowledge of 
the employees™ prounion status was demonstrated by 
supervisor Cockrum™s statement to employeesŠa few 
weeks before the implementation of the new scheduleŠ

that the first schedule employees were being singled out 
because they ﬁwere 100% Union and the crew was being 

ram-butted.ﬂ   
The evidence that the Respo
ndent harbored consider-
able animus towards the Union is substantial.  As stated 

above, the Respondent engaged in numerous violations 
of Section 8(a)(1), including threats of adverse conse-
quences if the Union prevailed in the elections, and also 

violated Section 8(a)(3) by disciplining employees be-
cause of their union activities.
7  These violations demon-
strate the Respondent™s considerable hostility towards the 
Union™s organizational efforts. 
Additionally, we find it significant that the Respondent 
announced the change shortl
y after the second election was held, when the initial tally of ballots favored the 

Union, and implemented the schedule change just days 

after the hearing officer recommended certifying the Un-
ion.  The timing of both the announcement and the im-
plementation of the shift cha
nge further indicate that the 
shift change was motivated by the Respondent™s hostility 
towards the employees™ union activity.  See 
Excel-Container, Inc
., 325 NLRB 17, 27 (1997) (quoting 
NLRB v. Rain-Ware, Inc.,
 732 F.2d 1349, 1354 (7th Cir. 1984) 
(ﬁTiming alone may suggest anti-union animus as a mo-
tivating factor in an em
ployer™s actions.ﬂ))   
Further, the suspicious timing of the Respondent™s an-
nouncement and implementation was accompanied by 
Supervisor Cockrum™s contemporaneous threats that the 

Respondent would implement the schedule change if the 
employees continued to support the Union or if the Un-
ion prevailed in the election. 
 These direct threats of re-
taliatory action, particularly when followed by the ful-
fillment of the threat, constitute strong circumstantial 
evidence of unlawfu
l motivation.   
The Respondent argues that there is little significance 
to Cockrum™s unlawful statemen
ts because he played no 
part in the decisionmaking 
process and the decision mak-
ers were unaware of those stat
ements.  However, it is not 
necessary for the General Counsel to show that the deci-

sion makers had direct knowledge of those statements in 
order to show that the decisi
on was motivated by animus.  
See, e.g., Turnbull Cone Baking Co. of Tennessee v. 
NLRB, 778 F.2d 292, 297 (6th Cir. 1985) (unlawful mo-

tive shown ﬁwhere an employer™s representatives have 
announced an intent . . . to retaliate against an employee 

for engaging in protected activity), cert. denied 476 U.S. 
1159 (1986).  The more pertinent question is whether 
Cockrum™s statements accurate
ly reflected the Respon-
dent™s intentions.  As the judge found, the timing of 
Cockrum™s statements, at th
e precise moment that the 
decision makers decided to implement the rotating shifts, 
                                                          
 7 See fn. 1, above. 
 WILLIAMETTE INDUSTRIES
 563
strongly suggests that Cockru
m was privy to that deci-
sion-making process.  But, even if he were not privy, his 
statement to employees that General Manager Rick 
Davis would have put them on a rotating shift if the Un-

ion won the election, adds further support to the infer-
ence that Cockrum™s statemen
ts accurately reflected the 
Respondent™s intentions. 
In sum, in light of the substantial evidence set forth 
above, the General Counsel has established by very 
strong evidence that the Respondent™s antiunion animus 

was a motivating factor in its decision to implement a 
new schedule for the corrugator employees on June 26, 
2000. 
B. The Respondent™s Defense 
Where, as here, the General Counsel makes an initial 
showing under 
Wright Line
, the burden shifts to the Re-
spondent to establish that it would have taken the same 

action even in the absence of union activities.  
Wright 
Line, 251 NLRB at 1089. An employer cannot sustain its 
Wright Line
 burden simply by showing that there was a 
legitimate reason for the action; it must affirmatively 

demonstrate that the action 
would have taken place even 
absent the protected conduct.  
Centre Property Manage-
ment, 277 NLRB 1376 (1985); 
Roure Betrand Dupont, 
Inc., 271 NLRB 443 (1984).  
Contending that it sustained its burden here, the Re-
spondent maintains that it made the decision to add a 

third, nonrotating shift in mid-October 1999, after re-
viewing its production forecasts for an annual budget 
meeting.  We find that the record is too ambiguous to 

find that the Respondent has met its burden.  The evi-
dence indicates that the Respondent was 
considering
 the 
shift changes in mid-October; however, the evidence 

fails to demonstrate that the decision to implement the 
changes was 
actually made
 at that time.  General Man-
ager Rick Davis testified that
 the decision was made ﬁin 
the first part of October, you know, through the, you 
know, December period of ti
me.ﬂ  Production Manager 
Rick Hicks initially testified that the decision was made 
in mid-October, but later testified that the ﬁfinal deci-
sionﬂ to implement the schedule change was made in 

March 2000.  Such conflicting testimony does not estab-
lish that the Respondent™s decision to implement the shift 
change was made at a time before the Respondent was 

aware of the union sentiments
 of its employees, particu-
larly in light of the threats made by Supervisor Cockrum. 
Moreover, the Respondent has failed to explain why, if 
the decision to implement the shift change was made in 
October, it did not implement the change at that time.  
Nor does it explain why it did not announce the change 

at that time.  
After waiting 5 months to announce the change to em-
ployees, the Respondent waited another 3 months after 
that before implementing the change.  The Respondent 
offers two explanations for the lapse in time between its 

decision to make the schedule change and the implemen-
tation of that change.  The Respondent first asserts that it 
was waiting for business to pick up before implementing 

the changes, because the fourth
 quarter of every year was 
a slow time.  The Respondent further maintains that it 

was attempting to make the implementation of the 

changes coincide with the procurement of the new ﬁFlex-
Oﬂ machine.  We find neither explanation persuasive.     
First, the Respondent did not merely wait until after 
the traditional fourth quarter slump before implementing 
the shift change.  Rather, without any explanation, the 

Respondent waited until the end of the second quarter of 
the following year before
 implementing the change. 
Second, the record shows 
that the Respondent bought 
the new Flex-O machine in January 2000, a full 6 

months™ prior to the Respondent™s implementation of the 
schedule change.  At best, the Respondent offered an 

explanation for the 3-month delay between the March 
announcement and the June implementation of the shift 
changeŠthat it was attempting to coordinate the imple-

mentation of the shift change with the procurement of the 
Flex-O machine.  Even assumi
ng that this explanation is 
legitimate, it fails to account for the 3 months between 
the January purchase of the 
machine and the March an-
nouncement of the shift change.  
The Respondent™s failure to offer a plausible explana-
tion for the delay of the announcement and implementa-
tion of the shift change undermines its assertion that the 
decision was made for production reasons and tied to the 
annual meeting in mid-October.  Instead, it suggests that 
the decision to implement th
e shift change, even assum-
ing it had been considered at an earlier date, was actually 
made when it was announced to the employees in March 
2000, shortly after the seco
nd election.  Indeed, when 
considered together with 
the timing of the announce-
ment, shortly after the second
 election, the absence of a 
plausible explanation gives rise to the inference that the 
Respondent was waiting for the results of the second 
election to implement the changes so as to retaliate 
against the employees.  Supervisor Cockrum™s state-

ments to employees that the Respondent implemented 
the shift change in response to the employees™ support 
for the Union supports this inference.   
Thus, in view of the foregoing evidence, we find that 
the Respondent has failed to rebut the General Counsel™s 

strong showing that the change was discriminatorily mo-

tivated.  Accordingly, we ad
opt the judge™s finding that 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 564 
the Respondent™s implementation of the shift changes 
violated Section 8(a)(3) and (1) as alleged.
8  THE AMENDED 
REMEDY
 In his recommended Order, the judge did not require 
the Respondent to restore the former shifts that existed 
prior to the unlawful schedule change implemented on 
June 26, 2000, and did not require the Respondent to 

make whole the affected employees with backpay for 
wages lost as a result of the unlawful schedule change.  
The judge reasoned that such a remedy was unwarranted 

because the General Counsel did not request that rem-
edy.9  In his exceptions, the General Counsel argues that, 
contrary to the judge™s assertions, a make-whole remedy 

was, in fact, requested, and therefore a backpay remedy 
is warranted.
10We agree with the General Counsel that the employees 
are entitled to backpay to compensate them for their loss 

of income that occurred as 
a result of the adverse sched-
ule change.  We also find th
at an order requiring the Re-
spondent to reinstitute its prior schedule is warranted. 
The traditional remedy for an adverse change of em-
ployee working conditions in violation of Section 8(a)(3) 
is to restore the status quo 
ante for the affected employ-
ees.  See, e.g., Wal-Mart Stores
, 340 NLRB No. 31, slip 
op. at 19 (2003)
; Illiana Transit Warehouse Corp., 
323 
NLRB 111, 123 (1997);
 Schaumburg Hyundai, 
318 
NLRB 449, 460 (1995).  In order to restore the status quo 
ante for the affected employees
 in this case, the remedy 
must include both backpay, to
 compensate the affected 
employees for the loss of over
time suffered as a result of 
the schedule change, and the reinstitution of the schedule 
that existed prior to June 26, 2000 (i.e., two nonrotating 
shifts).  Although the General Counsel did not explicitly 
request the restoration of the prior schedule, the restora-
tion requirement is necessary to make employees whole, 

and to provide a tolling date for the Respondent™s back-
pay liability. 
Our dissenting colleague asse
rts that a restoration of 
the Respondent™s prior two-shift schedule is inappropri-

ate and unfair because neither party has requested that 
remedy.  However, it is well established that the General 

Counsel™s failure to seek a specific remedy does not limit 
the Board™s authority under Section 10(c) of the Act to 
                                                          
 8 In so doing, we find it unnecessary to pass on the judge™s finding 
that the Respondent failed to consider
 other alternatives to the three 
rotating shifts.  We also find it unnecessary to pass on the judge™s 
analysis of the Respondent™s productivity records in rebutting the Re-
spondent™s case.  
9 The judge did require the Respondent to cease and desist from this 
conduct and to post a notice to employees. 
10 The General Counsel™s excepti
ons do not address whether the 
prior shifts should be restored.  
fashion an appropriate make-whole remedy.  The Board 
may grant such a remedy as will effectuate the purposes 
of the Act, whether the reme
dy is specifically requested 
or not.  
Kaumagraph Corp
., 313 NLRB 624, 625 (1994); 
Schnadig Corp
., 265 NLRB 147 (1982); 
Dean General 
Contractors
, 285 NLRB 573 fn. 5 (1987).  Our colleague 
further contends that the remedy is unfair because the 
General Counsel™s failure to request a restoration remedy 
before the judge has left the Respondent without an op-
portunity to argue that the restoration of the prior shifts 
would be unduly burdensome.  Our colleague™s conten-
tion is unavailing.  The Respondent is free to argue this 
point, should it so choose, at the compliance stage of this 
proceeding. 
Accordingly, we shall order the Respondent to make 
whole those corrugator employ
ees adversely affected by 
the unlawful shift change for lost pay and overtime suf-
fered from the date of the implementation of the new 

schedule on June 26, 2000, until the date that the Re-
spondent restores the schedule that existed prior to June 
26, 2000. ORDER The National Labor Relations Board orders that the 
Respondents, Willamette Industr
ies, Inc., Portland, Ore-
gon, and its 
Golden State 
successor, Weyerhaeuser 
Company, Federal Way, Washington, their officers, 

agents, successors, and assigns, shall 
1. Cease and desist from 
(a) Threatening its employees with loss of their 401(k) 
retirement plan if they support Paper, Allied-Industrial, 

Chemical and Energy Workers International Union, 
AFLŒCIO, CLC, or any other labor organization. 
(b) Threatening its employees with increased insurance 
premiums because of their union activities. 
(c) Offering to bet its employees that the employees 
would lose their 401(k) retirement plan because of their 

union activities. 
(d) Threatening its employees their work and nonwork 
activities are being closely monitored and watched by 

management. 
(e) Threatening its employees
 that the plant would be 
shut down if the employees go out on strike. 
(f) Threatening its employees that it will call the police 
if they engage in hand billing at its facility. 
(g) Threatening its employees that they will be the first 
ones out the door if the Union did not get in. 
(h) Threatening its employ
ees that some employees 
will be in trouble because of their union activities, and 

that it would arbitrate every case if the Union got in. 
  WILLIAMETTE INDUSTRIES
 565
(i) Threatening its employees that its supervisor had 
the right to run over and sh
oot employees if they pick-
eted at the gate. 
(j) Threatening its employees that its corrugator em-
ployees will go to a rotating shift if the Union is elected. 
 (k) Imposing disciplinary counseling or warnings on 
its employees, because of their union activities. 
(l) Changing the work schedules of its corrugator em-
ployees, because of their union activities. 
(m) In any like or related manner restraining or coerc-
ing employees in the exercise
 of the rights guaranteed 
them by Section 7 of the Act. 
2. Take the following affirmative action necessary to 
effectuate the policies of the Act. 
(a) Within 14 days from the date of this Order, remove 
from its files any reference to the unlawful warnings is-
sued to Mark Standridge and Henry Blasingame, and 
within 3 days thereafter, no
tify Standridge and Blasin-
game in writing that this has been done and that the 
warnings will not be used against either of them in any 
way. 
(b) Reinstitute the schedule in effect for the corrugator 
employees at its Fort Smith, Arkansas facility in a man-

ner consistent with operations prior to June 26, 2000. 
(c) Make whole all corrugator employees who were 
adversely impacted by the sc
hedule change for any loss 

of earnings and other benefits suffered as a result of the 
discrimination against them, less any net interim earn-

ings, as prescribed in 
Ogle Protection Service, 
183 
NLRB 682 (1970), enfd. 444 F.2d 502 (6th Cir. 1971),
 with interest computed in accordance with 
New Horizons 
for the Retarded
, 283 NLRB 173 (1987). 
(d) Within 14 days after service by the Region, post at 
its facility or office in Fort Smith, Arkansas, copies of 
the attached notice marked ﬁAppendix.ﬂ
11  Copies of the 
notice, on forms provided by the Regional Director for 
Region 26, after being signed by the Respondent™s au-
thorized representative, sha
ll be posted by the Respon-
dent and maintained for 60 consecutive days in con-
spicuous places including all places where notices to 
employee are customarily posted.  Reasonable steps shall 
be taken by the Respondent to ensure that the notices are 

not altered, defaced, or covere
d by any other material.  In 
the event that, during the course of these proceedings, the 
Respondent has gone out of bus
iness or closed the facil-
ity involved in these proceedings, the Respondent shall 
                                                          
 11 If this Order is enforced by a judgment of the United States court 
of appeals, the words in the noti
ce reading ﬁPosted by Order of the 
National Labor Relations Boardﬂ shall read ﬁPosted Pursuant to a 
Judgment of the United States Court of Appeals Enforcing an Order of 

the National Labor Relations Board.ﬂ  
 duplicate and mail, at its own expense, a copy of the no-
tice to all current employees
 and former employees em-
ployed by the Respondent at any time since November 

2001. 
 CHAIRMAN 
BATTISTA
, dissenting in part. 
I agree with my colleagues 
that the Respondent vio-
lated Section 8(a)(3) of the Act by instituting a change in 
the employees™ work schedules
 because of their union 
activity, and that the affected employees should be made 
whole for their loss of wages and overtime.  Contrary to 
my colleagues, however, I wo
uld not require the rein-
statement of the prior schedule.  
Neither the General Counsel nor the Union sought this 
remedy at the hearing before the judge.  The Respondent 
and the apparent successor (W
eyerhaeuser), therefore, 
did not have the opportunity to argue and present evi-

dence before the judge that a restoration of the prior 

schedule would be inappropriate.  In addition, more than 
3 years have passed since this violation occurred.  In the 
meantime, a new company ha
s taken over the Respon-
dent™s operations.  Although that company (Weyer-
haeuser) was named in the complaint and had an oppor-
tunity to defend against the allegation, it was not placed 

on notice that the remedy would include restoration of 
the prior schedule.  Notwithstanding this, my colleagues 
impose this remedy on the Respondent and on Weyer-

haeuser.  In my view, that 
is fundamentally unfair, and a 
denial of due process, to both the Respondent and Wey-

erhaeuser. 
Finally, my colleagues say that my concerns can be 
addressed in compliance proceedings.  I would address 

the issue now.  The present i
ssue is whether a restoration 
order is appropriate.  The issue in compliance would be 
whether the Respondent has 
complied 
with the order.  In 
short, my colleagues have entered the order.  It is there-
fore appropriate, at this ju
ncture, to voice my objection 
thereto. Finally, my colleagues contend that requiring the res-
toration of the status quo ante is necessary to provide a 
tolling date for the Respondent™s backpay liability.  I 

disagree.  The Respondent 
or Weyerhaeuser can toll 
backpay by (1) voluntarily reinstituting its prior sched-

ule, or (2) establishing in 
compliance that, at some point, 

it would have changed to the new system, even in the 
absence of protected activity. 
 APPENDIX 
 NOTICE TO EMPLOYEES
 POSTED BY 
ORDER OF THE
 NATIONAL 
LABOR 
RELATIONS 
BOARD An Agency of the Unite
d States Government 
     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 566 
The National Labor Relations Board has found that we vio-
lated Federal labor law and has ordered us to post and obey 
this notice. 
 FEDERAL LAW GIVES YOU THE RIGHT TO 
 Form, join, or assist a union 
Choose representatives to bargain with us on 
your behalf 
Act together with other employees for your bene-
fit or protection 
Choose not to engage in any of these protected 
activities. 
  WE WILL NOT
 threaten our employees with loss of their 
401(k) retirement plan if they support Paper, Allied-

Industrial, Chemical and En
ergy Workers International 
Union, AFLŒCIO, CLC or any other labor organization. 
WE WILL NOT
 threaten our employees with increased 
insurance premiums because 
of their union activities. 
WE WILL NOT
 offer to bet our employees that they 
would lose their 401(k) retirement plan, because of their 

union activities. 
WE WILL NOT
 threaten our employ
ees that their work and nonwork activities are being closely monitored and 

watched by management. 
WE WILL NOT
 threaten our employees that the plant 
will be shut down if the employees go out on strike. 
WE WILL NOT
 threaten our employees that we will call 
the police if they engage in hand billing at our facility. 
WE WILL NOT
 threaten our employees that they will be 
the first ones out the door if the Union does not get in. 
WE WILL NOT
 threaten our employees that some em-
ployees will be in trouble because of their union activi-
ties, and that we will arbitrate every case if the Union 

gets in. 
WE WILL NOT
 threaten our employ
ees that our supervi-
sor has the right to run over and shoot employees if they 

picketed at the gate. 
WE WILL NOT
 threaten that our corrugator employees 
will be placed on a rotating shift if the Union is elected. 
WE WILL NOT
 impose disciplinary counseling or warn-
ings on our employees because of their union activities. 
WE WILL NOT
 change the work schedules of our corru-
gator employees, because of their union activities. 
WE WILL NOT
 in any like or related manner interfere 
with, restrain, or coerce our em
ployees in the exercise of 
the rights guaranteed them 
by Section 7 of the Act. 
WE WILL, within 14 days from the date of the Board™s 
Order, remove from our files any reference to the unlaw-

ful warnings to Mark Standridge and Henry Blasingame 
and WE WILL
, within 3 days ther
eafter, notify each of 
them in writing that this has been done and that the warn-
ings will not be used against them in any way. 
WE WILL reinstitute the schedule formerly in effect for 
the corrugator employees at 
the Fort Smith, Arkansas 
facility in a manner consistent with operations prior to 

June 26, 2000. 
WE WILL 
make whole the corrugator employees em-
ployed at that time for any loss of earnings and other 

benefits suffered as a result of the discrimination against 

them, with interest. 
 WILLAMETTE INDUSTRIES
, INC. AND WEYERHAEUSER 
COMPANY Susan Greenberg, Esq., for the General Counsel
. Michael S. Mitchell, Esq
., for the Respondent
. Carl Bush, Esq., 
for the Charging Party
. DECISION PARGEN ROBERTSON
, Administrative Law Judge.  The hear-
ing was held in these proceedings in Fort Smith, Arkansas, on 
January 13 and 14, 2003. I have considered the full record as 
well as briefs filed by Genera
l Counsel, Charging Party, and 
Respondent.  I. JURISDICTION
 Respondent admitted the jurisdiction allegations. It admitted 
that Willamette is an Oregon corporation and it had a corru-
gated packaging facility located in Fort Smith, Arkansas, where 

until about March 15, 2002, it engaged in the manufacture of 
corrugated containers. At material times from March 15 until 
May 7, 2002, Willamette was a w
holly owned subsidiary of 
Respondent Weyerhaeuser. Re
spondent Weyerhaeuser is a 
Washington corporation with a facility located in Fort Smith, 

Arkansas where it is engaged in
 the manufacture of corrugated 
containers. During the 12 months ending May 30, 2002, Re-

spondent Willamette sold and shipped in the conduct of its Fort 
Smith operations and from that Ar
kansas facility goods valued 
in excess of $50,000 directly to
 points outside Arkansas; and during that same 12 months Re
spondent Willamette purchased 
and received at its Fort Smith facility goods valued in excess of 
$50,000 from points directly outside Arkansas.  During the 12 
months ending November 30, 
2002, Respondent Weyerhaeuser 
sold and shipped in the conduct of its Fort Smith operations and 

from that Arkansas facility goods valued in excess of $50,000 
directly to points outside Arka
nsas; and during that same 12 
months Respondent Weyerhaeu
ser purchased and received 
goods valued in excess of $50,000 from points directly outside 
Arkansas.  At material times Respondents Willamette and 
Weyerhaeuser have been employers engaged in commerce 
within the meaning of Section 2(2), (6), and (7) of the Act. 
About March 15, 2002, Respondent Weyerhaeuser pur-
chased the business of Responde
nt Willamette and until May 7, 
2002, continued to operate the business of Willamette as a 

wholly owned subsidiary in 
basically unchanged form. On 
about May 7, 2002, Weyerhaeuser merged with Willamette, 

dissolving the legal entity Willamette and since then has con-
tinued to operate the business of Willamette as the entity Wey-
erhaeuser in basically unchanged
 form. At a time before Re-spondent Weyerhaeuser purchased the business of Willamette, 
 WILLIAMETTE INDUSTRIES
 567
it was notified of the potential liability of Respondent Wil-
lamette in Cases 26ŒCAŒ19667, 26ŒCAŒ19675, 26ŒCAŒ
19676, 26ŒCAŒ19693, 26ŒCAŒ19745, and 26ŒCAŒ19774. 
Respondent Weyerhaeuser has continued as the employing 
entity with notice of Respondent Willamette™s potential liability 
of the unfair labor practices men
tioned above and is a successor 
to Respondent Willamette. 
II. LABOR ORGANIZATION
 Respondents admitted that the Charging Party is a labor or-
ganization within the meaning of Section 2(5) of the Act.
 III. THE ALLEGED UNFAIR LABOR PRACTICES
 Background There was a change of ownership of the employer™s manu-
facturing facility in early 2002. Weyerhaeuser purchased the 

facility from Willamette. Before the purchase Weyerhaeuser 
was put on notice of Willamette™s potential liability in the un-
fair labor practices cases. Weyerhaeuser continued to operate 
the business.
1   There were two union election campaigns before Weyer-
haeuser™s purchase. The first 
campaign concluded with an 
NLRB election on November 19, 1999. Determinative chal-

lenges and objections followed 
that election and the parties 
agreed to another election. The NLRB Regional Office held 

that February 11, 2000. 
The Alleged 8(a)(1) Violations 
Supervisor Cockrum 
Terry Cockrum testified that he is a supervisor. He worked at 
the Fort Smith facility from 1978 and has been a supervisor 
from 1981 or 1982.  
Threat of Loss of Pension Benefits: 
Threat of an increase in insurance premiums 
Wayne Christian was employed as a slitter operator during 
the union campaign. He worked for Willamette from 1991 until 
June 2002. As a slitter operator he worked alone in the slitter 
control room. Christian supported the Union from before the 
first petition was filed.
2 He kept contemporaneous notes of 
events including notes of an 
October 1, 1999 conversation he 
witnessed between Terry Cockrum and Henry Blasingame. 
Cockrum told Blasingame that 
he was going to lose his 401(k) 
and his insurance would go up if the Union came in. 
Christian testified that Cockrum came in the slitter control 
room where Christian was working on November 1, 1999. 

Henry Blasingame, Cliff Battle, and Mark Horton were there as 
well. Cockrum said they would lose their 401(k) and their in-
surance would go up, if they went union. The next day, No-
vember 2, Cockrum again came in the control room. Cockrum 
repeated that the employees w
ould lose their 401(k) and their 
insurance premiums would go up, if the Union came in. Terry 
Cockrum told Henry Blasingame that he would bet $100 
Blasingame would lose his 401(k) if the Union came in. Later 
                                                          
                                                           
1 Respondent admitted all the allega
tions of par. 5 of the complaint 
regarding its successor status with Willamette. 
2 The Union filed its petition for an election on October 8, 1999. 
on during that conversation Cockru
m told Blasingame that he would promise him he would lose his 401(k).  
Around November 1, and again on November 2 1999, Henry 
Blasingame was in the slitter control room. He was with Wayne 
Christian, Cliff Battles, Danny 
Person, Steve Kenny, and Terry 
Cockrum. Cockrum told them they would definitely lose their 

401(k) and their insurance rates 
would go up because they were 
trying to get a union in the plant. On November 2, Blasingame 

was with Christian and Cockrum. Cliff Battles, Shane Doss, 
Steve Kenny, and Mark Horton came in the room and Cockrum 
reminded them of what he had said about losing their 401(k) 
and having their insurance prem
iums increased. He said that 
Rick Davis3 had said those things. Blasingame replied that he 
understood that the Company couldn™t take anything during the 
negotiation process. Cockrum said they could do anything and 
he bet $100 that the employees w
ould lose the benefits if the 
Union came in.  
Michael Standridge recalled that Terry Cockrum talked to 
the entire shift outside the plant before the first election on 
November 19, 1999. Cockrum said he thought we would lose 
our 401(k) if we went union. 
Terry Cockrum testified that he told Wayne Christian and 
Henry Blasingame and several other employees there was a 

chance they would lose their 401(k) plans if the Union came in. 
He denied telling the employees they would lose their 401(k) 
plan if the Union came in. Cockrum was asked about a bet in-
volving 401(k). He agreed that Blasingame said they could not 
take away their 401(k) and Cockrum replied, ﬁI bet you that I 
can, and I think it was something like an off-the-wall deal that 
didn™t have nothing to do with money.ﬂ He admitted that he 
believed $100 came up and that he bet $100 that the Company 
could take the 401(k) if that is what they bargained for. Cock-
rum testified he did not recall telling employees they would 
have an increase in insurance premiums if the Union came in.
 Threat of Plant Closure and Loss of Jobs 
Mark Horton testified about a 
conversation involving Terry 
Cockrum around November 1, 1999. Cockrum threatened the 

employees about a possible rotating shift. Cockrum also said 
that Rick Davis had said they could close down the Fort Smith 
plant and open an Oklahoma City plant if the Union came in or 
there was a strike. 
As shown above, on November 2, Cockrum told employees 
Blasingame, Christian, Cliff Battles, Shane Doss, Steve Kenny, 
and Mark Horton about losing their 401(k) and having their 
insurance premiums increased, that Rick Davis had told him 
that if the Union came in, it was probable they would have a 
strike and Davis was afraid of vi
olence and he™d just shut down 
the plant. Wayne Christian testified that Cockrum also said that 

Rick Davis had said if the empl
oyees went on strike he would 
shut the plant down. Cockrum said that Davis would shut down 

the plant because he was afraid of violence. 
 3 Rick Davis was Respondent™s general manager at material times. 
Davis testified that he was in comple
te charge of the Fort Smith plant. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 568 
Prohibited Employees From Di
stributing Union Literature 
Threatened to arrest employees if they distributed 
 union literature
 Wayne Christian testified that some union representatives 
were passing out brochures to people going in and out of the plant. Terry Cockrum came up during that day and said that 
Rick Davis was going to call the 
cops and that Davis did not 
want anyone out there hand billing. 
Prohibited Employees from Discussing the Union During Non-
working Time in Nonwork Areas 
Threatened Employees with Discharge 
Threatened employee that work and nonwork activities
 would be closely monitored 
Henry Blasingame attended a 
meeting held by Tom McIn-
tyre around November 4 or 5, 1999. The next day Terry Cock-
rum paged Blasingame and said th
at Rick Davis had said to get Blasingame out of the breakroo
m. Blasingame was on his break 
talking to other employees when Cockrum paged him. Cock-
rum told Blasingame not to be talking about union business on 
company property. He said th
at management was watching 
Blasingame closely and if Blas
ingame needed anything in the 
break room to go get in and get the hell out. Cockrum said that 
if the Union did not get in the plant Blasingame would be the 
first one out the door.     
Threatened Unspecified Reprisals 
Christian testified that Terry Cockrum said on November 5 
that if the Union goes through, there™s going to be some people 

in trouble. Cockrum also said th
at if the place goes union they 
are going to arbitrate every case. 
Around November 16, 1999, Cockrum paged Blasingame. 
Cockrum told him to look busy by sweeping around the line 

and cleaning everything because management was watching 
Blasingame and he didn™t want 
Rick Davis on his ass. Cockrum 
told Blasingame that he defin
itely did not want Davis on his 
ass.  
Threatened Physical Harm 
On October 6, 1999, Christian overheard Cockrum talking in 
the slitter control room. Christian, Cliff Battles and Cockrum 
were present. Cockrum said that the Arkansas right-to-work 
law gave him the right to run over a person that was picketing 
or he could shoot them dead.  
Early in November 1999 Terry Cockrum told employees in-
cluding Blasingame that if they were out hand billing at the 

gate or during a strike they were
 out picketing, he had the right 
to run over or shoot the employees.  
Mark Horton testified that around November 1, 1999, Terry 
Cockrum said that if the empl
oyees went on strike he had a 
right to come to work and could run over and shoot the em-
ployees and it would be legal 
because Arkansas was a right-to-
work state.  
During mid-November, November 22, 1999, April 22, 2000, 
Threatened Adverse Changes in Working Conditions 
May 2, 2000, threatened day sh
ift that Respondent would ad-
versely change work schedules 
Mark Horton testified about a 
conversation involving Terry 
Cockrum around November 1, 1999. Cockrum said that the 
employees needed to kind of le
t this blow over or you may 
possibly go to a rotating shift. Cockrum said the guys up front 

were saying that. The next day Cockrum offered to bet Henry 
Blasingame $100 they would go to a rotating shift if it didn™t 
die down.  Horton recalled that after the first election Cockrum told 
them they were lucky this thing did not go through because 
they would be going to a rotating shift. 
On Monday, November 22, the first weekday after the first 
election, Clifton Battles ove
rheard a conversation between 
Terry Cockrum and Steve Doss.  Cockrum told Doss they were 

going to a rotating shift and lose benefits because of the Union. 
Terry Cockrum mentioned that 
the front office was mad be-cause of the Union. Later that same day, Battles heard Cockrum 

say that the employees were lucky they had not gone union. He 
said that if they had gone union they would go to a rotating 
shift and lose rates and benefits. 
Wayne Christian testified that
 on Monday after the first elec-
tion, Terry Cockrum said, ﬁyou boys are lucky you didn™t go 
union or Rick Davis would have
 put you on a rotating shift.ﬂ 
Clifton Battles overheard Terry Cockrum tell Wayne Christian 

that Mark Horton was crazy and that Cockrum could not under-
stand why Horton was voting for the Union because he was 
going to go on rotating shifts and would lose benefits. 
On November 22, 1999, Terry Cockrum came in the slitter 
control room where Blasingame, 
Christen, Battles, and Horton 
were present. Cockrum told Christen that it was a good thing 

they did not get the Union in because Rick Davis said that 
Christian was going to a rotating shift. 
Some time after the first election Christian overheard Terry 
Cockrum say they were going to a rotating shift and the Com-

pany wanted to show the peopl
e who was in charge. Christian 
testified the second election was a 50/50 split and on May 2, he 
asked Cockrum why the corrugator crew was singled out. 
Cockrum said because the corrugators were 100 percent union 
and the crew was being ram-butted.  
Around May 2, 2000, according to Blasingame, Cockrum 
came in the control room. Christen and Shane Doss were in the 
control room with Blasingame. Cockrum said that Rick Davis 
had told him that if they keep trying to get the Union in, they 

were going to rotating shifts. Cockrum said that he had told the 
employees that was going to happen. Christian asked why in 
view of the fact that 50 percen
t of the plant had voted for the 
Company. Cockrum replied that 100 percent of their crew 

voted for the Union and you all are going to get ram-butted for 
it.  
Terry Cockrum admitted that he told employees they would 
go to a rotating shift but he denied he denied telling them they 
would go to a rotating shift if the Union came in. Cockrum 
admitted that he probably told the employees on the first shift 
that Rick Davis was mad about the union campaign. He denied 
 WILLIAMETTE INDUSTRIES
 569
telling the employees they were going on a rotating shift be-
cause Davis was mad.  
Findings Credibility 
Here, and with all credibility determination, I have consid-
ered demeanor of witnesses and the full record. I do not credit 
the testimony of Terry Cockrum to the extent it conflicts with 
credited testimony. Cockrum was evasive in some of his re-
sponses. Nevertheless he did ad
mit that he made comments 
similar to some of those alleged as unfair labor practices. I 

found the testimony of Wayne Christian, Michael Standridge, 
Henry Blasingame, Mark Horton, and Clifton Battles was 
credible. The testimony of those 
witnesses conflicted with that 
of Cockrum and contributed to my determination that Cockrum 

was not believable. 
Conclusions  The above-mentioned testimony shows that Terry Cockrum 
repeatedly threatened employees
 on, before and after Novem-ber 1, 1999, that they would lo
se their 401(k) retirement plan 
and that their insurance premiums would go up if the Union 

was selected as bargaining representative. Cockrum made those 
comments to employees Henry Blasingame and Wayne Chris-
tian, in October.
4 On November 1 and then again on November 
2, Cockrum repeated to several employees in the slitter control 

room that the employees would lose their 401(k) plan and their 
insurance premiums would increase if they went Union. On 
November 2 Cockrum offered to bet employee Henry Blasin-
game $100 that Blasingame would lose his 401(k) if the Union 
got in. During that same conversation Cockrum promised 
Blasingame he would lose his 401(k) if the Union got in. 
Around November 6, Cockrum threatened Henry Blasingame 
that his work and nonwork activities were being closely moni-
tored. On November 19, Cockrum thr
eatened the entire first corru-
gator operators they would lose their 401(k) if the Union came 
in. On November 1 and 2, Cockrum threatened employees that 
Rick Davis would shut down the plant if the employees went 

out on strike. 
Around November 3 Cockrum threatened to call the police 
about the union hand billing at 
the plant. Shortly after Novem-
ber 4 or 5 Cockrum threatened employee Blasingame that he 

would be the first one out the door if the Union did not get in; 
that management was watching hi
m and he was not to discuss the union on company property. 
Cockrum threatened employees on November 5 that some of 
the employees would be in trouble and that the Company was 

going to arbitrate every case, if the Union went in. 
In early November Cockrum threatened employees that he 
had the right to run them over an
d shoot employees picketing at 
the gate, then under the Arkansas right-to-work law. 
On several occasions in November and on May 2, 2000, 
Cockrum threatened first-shift corrugator employees they 
                                                          
 4 The pre-November comments are not alleged as unfair labor prac-
tices. would go on a rotating shift because they were trying to get the 
Union in. After the February 11, 2000 election, Wayne Christian over-
heard Terry Cockrum say they were going to a rotating shift 
and the Company wanted to show the people who was in 
charge. Christian testified the 
second election was a 50/50 split 
and on May 2, he asked Cockrum why the corrugator crew was 
singled out. Cockrum said because the corrugators were 100 
percent Union and the crew was being ram-butted.  
I find Cockrum™s numerous threats and other comments 
shown above constitute violations of
 Section 8(a)(1) of the Act.   
Area Resources Manager Tom McIntire 
Wayne Christian testified that Tom McIntire held meetings 
with employees at the plant from the beginning of the union 

campaign. Christian attended 
a meeting with McIntire along 
with other employees. During 
the meeting McIntire said ﬁun-

ion, no 401(k) and nonunion, 401(k).ﬂ McIntire said that union 
plants don™t have 401(k) plans. 
Tom McIntyre was Willamette human resources manager for 
southern and eastern divisions during the union campaigns. He 
testified that he met with groups of employees during that cam-
paign. He agreed that he held
 meetings on November 1 and 4 
1999. He used prepared remarks on those occasions (R. Exh. 

13). McIntyre denied saying that union strikes are inevitable or 
that it was futile to vote for the Union because there would be a 
strike.  Threat of Loss of Pension Benefits 
Threat that it would be futile to select the Union 
Steve Tyler and other employee
s attended a meeting on Oc-
tober 4, 1999 along with Management Officials Rick Davis, Tom McIntyre, Rick Hicks, and Kay Shearer. McIntyre spoke 

to the employees. He said that no union plant of Willamette had 
a 401(k) plan but that all nonunion Willamette plants had 
401(k) plans. Another meeting wa
s held where McIntyre spoke 
about a week later. During one of
 McIntyre™s several meetings, 
he mentioned a plant in Indianapolis where the employees had 

a 401(k) plan and voted in a union. After that the parties agreed 
to a contract and the 401(k) plan was eliminated. Then in the 
third meeting McIntyre told about a plant Willamette had pur-
chased from Boise Cascade where there was a union. Wil-
lamette wanted to start drug testing and the Union opposed 
drug test. Willamette went ahea
d and tested the employees for 
drugs. McIntyre explained that the union could do nothing to 

prevent the Company from testing for drugs.
 Tom McIntyre admitted that he spoke to employees about 
401(k) plans. In addition to his comments included in Respon-
dent Exhibit 13, McIntyre followed
 the text contained in a writ-
ing prepared by the corporate la
bor relations manager (R. Exh. 
14). He also admitted discussing rotating shifts with manage-
ment at Fort Smith. McIntyre referred to a three-shift plant used 
by a Saturn plant (R. Exh. 6). 
Threat that a strike was inevitable 
At a November 4 or 5 meeting Tom McIntyre told employ-
ees they would probably go on stri
ke if the Union were elected because the Company would not give up what the Union 
wanted. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 570 
Tom McIntyre admitted that he spoke to employees and his 
comments were included in Re
spondent Exhibits 13 and 14.  
Findings Credibility 
I found Tom McIntyre to be a forthcoming nonevasive wit-
ness. Additionally, I note that co
mments he admittedly made to 
employees at Fort Smith were similar to those recalled by the 
witnesses for General Counsel. On the basis of the full record I 
am convinced that McIntyre tes
tified truthfully regarding his 
use of Respondent Exhibits 13 
and 14 during his meetings at 
Fort Smith. 
Conclusions As to the allegations that McIntyre threatened employees 
with loss of pension benefits and that it would be futile to select 

the Union, I find that he di
d make comments 
regarding those issues as set forth in Res
pondent Exhibits 13 and 14.  
In regard to the question of whether McIntyre threatened it 
would be futile to select the Un
ion and that a strike would be 
inevitable, I note that he did discuss the possibility of strikes if 
the Union was selected. At the start of his prepared remarks (R. 
Exh. 13), McIntyre commented, ﬁ
I™ve said it before, with a 
union there is always the risk of 
a strike.ﬂ He then went on and 
referred to strikes in Fort Sm
ith with Rheme and Southwest 
Glass. He also showed the em
ployees a film regarding union 
strikes. McIntyre referred to 
strikes at Willamette and he 
showed letters and newspaper ar
ticles that supported his com-
ments regarding Willamette strikes. He also stated that employ-

ees are responsible for the maintenance of their group insurance 
during a strike.  
As to whether McIntyre threat
ened loss of pension benefits, 
the credited testimony showed th
at he relied on Respondent 
Exhibit 14. Among other things, that document shows four 

ﬁfactsﬂ regarding 401(k) plans: 
 1. Nonrepresented facilities have a 401(k) plan as part 
of their benefit package. 
At the present time, no uni
on contract at Willamette 
includes a company sponsored 401(k) plan. 
2. Like other benefits, 401(k) plans are negotiable in 
any represented facility. Unions and the company at all 

Willamette™s represented facilities have together chosen to 
agree to other things instead of a company sponsored 
401(k) plan. 
3. The company has not and will not make any predic-
tions (which may be argued by someone to be a promise) 
about a 401(k) plan at this facility depending on the out-
come of the election. 
 The credited evidence failed to show that McIntyre made 
comments to employees that constituted unfair labor practices. 

McIntyre told the employees that only union plants among 
Respondent™s facilities did not have 401(k) plans for unit em-
ployee. On the other hand all pl
ants where the employees were 
not represented did have 401 (k) plans for unit employees. 
There was no evidence that McIntyre was inaccurate in those 
comments. 
The 8(a)(3) Allegations 
Warned Mark Standridge Mark Standridge has worked for Respondent for 20 years. At 
one time he was permitted to smoke at his workstation. Then he 
was told to smoke outside. Howe
ver, he was not assigned break 
times to smoke. Instead he was permitted to smoke whenever 

his workload permitted. Standridge was an open union sup-
porter. He wore union shirts and hand billed for the Union.  
A few days after the first election on November 19Šon No-
vember 24, 1999ŠStandridge came
 in at 5 a.m. He took a 
smoke break at the back dock near his workstation at about 

5:10 or 5:15 a.m. after he got his machine up and running and 
had checked to see that everything was okay. Brent Carson was 
also on break at that time and he subsequently returned to his 
workstation. During that break 
Standridge was actually stand-
ing inside the back door. He stayed there for about 5 minutes. 
Later while working, Standridge noticed that Steve Sharpe 
was standing inside the door sm
oking. He was caught up on his work and took a second break to smoke and talk with Sharpe. 
Standridge testified that norma
lly under the circumstances pre-
sent at that time, he was permitted to take another break when-

ever his workload permitted. St
andridge was given a warning 
that day by Terry Cockrum. Cockrum told Standridge that he 

needed to be careful because he had influence of other younger 
people on the corrugator crew. Standridge was taken to Rick 
Hicks™s office and Hicks, Cock
rum and Standridge were pre-
sent. Rick Hicks also said th
at Standridge had influence on 
younger corrugator people. Standr
idge testified that he had been talking to the younger people on corrugator crew, about 
the Union. That was the first warning Standridge received 
while working for Willamette. 
Terry Cockrum testified that he verbally ﬁwrote downﬂ Mike 
Standridge. He identified Respondent Exhibit 1,
5 which is 
dated November 23, 1999, as the writing he gave Standridge on 

that occasion. Cockrum saw Mike Standridge sitting talking 
with another employee in a small smoking area at the back 

drinking fountain abut 5:05 a.m. Forty-five minutes later Cock-
rum saw that Standridge was 
smoking with another employee 
there in that same smoking area.  
Findings Credibility 
Among other things Terry Cockru
m™s testimony is inconsis-
tent with the warning or writeup
 issued to Standridge. Cockrum testified to the effect that Standridge took a long smoke break 
without attending to his work. However, other evidence includ-
ing the writeup shows that Standridge took two smoke breaks 
within a short period of time. As shown above I did not credit 
Cockrum™s testimony regarding ot
her unfair labor practice alle-
gations and I do not credit his testimony here. I do credit the 
testimony of Mark Standridge in
 view of his demeanor and the entire record. 
                                                          
 5 During the hearing I failed to r
eceive R. Exh. 1. Respondent of-
fered that exhibit and it was identifie
d. Therefore, I hereby receive R. 
Exh. 1. 
 WILLIAMETTE INDUSTRIES
 571
Conclusions The credited testimony of Mark Standridge shows that he 
was treated differently than he had been treated prior to the 
union campaign, after it became known that he supported the 
Union. Standridge took two smoke breaks on November 24 
after insuring that he could take those breaks without interfer-
ing with his productivity. Prior to
 that time he had taken similar breaks and had never been disciplined. There was no showing 

that other employees were disciplined for similar activity. Re-
spondent was aware of Standridge
™s union activities in view of 
his open activity including wearing union shirts and hats. 

Moreover, Cockrum implied that 
Standridge™s influence with younger employees played a part in the decision to award him 

the November 24 writeup and Standridge had talked to younger 
employees about the Union on occasions before November 24. 

I find that General Counsel proved that Respondent was moti-
vated by its union animus to writeup Mark Standridge. 
Manno 
Electric
, 321 NLRB 1 fn. 12 (1996); 
Wright Line, 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), cert. denied 
455 U.S. 989 (1982); NLRB v. Transportation Management 
Corp., 462 U.S. 393 (1983). 
There was no evidence that Re
spondent would have written 
up Standridge in the absence of his union activities. Therefore, 

I find that Respondent engaged in unfair labor practices by 
writing up Standridge on November 24, 1999. 
Warned Henry Blasingame 
Respondent currently employs 
Henry Blasingame. As shown 
above Blasingame was in the slitter control room around No-

vember 1 and 2 where he heard Terry Cockrum threatened that 
the employees would lose their 401(k) plan and their insurance 
premiums would increase if the Union came in. On one occa-
sion Blasingame replied to Cockrum that he understood that the 
Company couldn™t take anything during the negotiation proc-

ess. Cockrum said they could do anything and he bet Blasin-
game $100 that we would lose th
e benefits if the Union came 
in. Terry Cockrum said that Rick Davis had told him that if the 
Union came in it was probable they would have a strike and 
Davis was afraid of violence and he™d just shut down the plant. 
Blasingame attended a meeting held by Tom McIntyre 
around November 4 or 5, 1999. The day before that meeting 
Cockrum paged Blasingame and sa
id that Rick Davis had said 
to get Blasingame out of the br
eakroom. Blasingame was on his 
break talking to other employees when Cockrum paged him. 
Cockrum told Blasingame not to be talking about union busi-
ness on company property. He 
said that management was 
watching Blasingame closely and if Blasingame needed any-

thing in the breakroom to go get in and get the hell out. Cock-
rum said that if the Union did not get in the plant Blasingame 
would be the first ﬁmother fŒkerﬂ out the door. 
Early in November 1999 Terry Cockrum told employees in-
cluding Blasingame that if they were out hand billing at the 
gate or during a strike they were
 out picketing, he had the right 
to run over or shoot the employees.  
Around November 16, 1999, Cockrum paged Blasingame. 
Cockrum told him to look busy by sweeping around the line 

and cleaning everything because management was watching 
Blasingame and he didn™t want 
Rick Davis on his ass. Cockrum 
told Blasingame that he defin
itely did not want Davis on his 
ass. 
Blasingame received a writ
ten warning around March 21, 
2000 (R. Exh. 16). Terry Cockrum gave Blasingame the warn-
ing and Cockrum said Blasingame was receiving the warning 
because he supported the Union. Blasingame went to Steve 
Layes and complained about the warning. Layes told him that 
normally since Blasingame ha
d a doctor™s excuse nothing 
would happen but he was warned since he was a strong union 
supporter and they weren™t going to give him any slack.
6Findings Credibility 
As shown above I credit the te
stimony of Blasingame and I 
do not credit the testimony of Terry Cockrum. Nor do I credit 
the testimony of Steve Layes. Layes testified that he did not tell 
Blasingame that he would not ha
ve given him a warning but for 
the fact that Blasingame was such a strong supporter of the 

Union. As shown above, I find 
Blasingame to be a credible 
witness. His testimony was supp
orted by other testimony and I 
was impressed with his demeanor. Therefore, I credit the testi-
mony of Blasingame and do not cr
edit the conflicting testimony 
of Cockrum and Layes. 
Conclusions In view of the credited evidence I find that Respondent was 
aware of Henry Blasingame™s
 union views including his and other members of the first shift corrugator crew wearing union 

shirts on the day of the first electionŠNovember 19, 1999. 
Moreover, as shown above, Blas
ingame was involved in sev-eral discussions with Terry Co
ckrum where Blasingame openly 
support the Union. Cockrum threatened Blasingame because of 
his union activities including a threat that because of his union 
activities Blasingame 
would be the first one out the door if the 
Union were not elected. I find that General Counsel proved that 

Respondent was motivated by union animus in warning Blasin-
game on March 21, 2000. In view of the entire record and espe-
cially credited testimony showing that Terry Cockrum and 

Steve Layes told Blasingame he was receiving the warning 
because of his support of the Union, I find that Respondent 
failed to prove that Blasingame would have been warned in the 
absence of his union activity.
 Among other things Respondent 
failed to show how Respondent™s absenteeism practice before 
the warning differed from instances that it routinely tolerated 
until the union organizing campaigns. See 
Manno Electric, supra; Wright Line, supra; NLRB v. Transportation Manage-ment Corp., supra. 
Adversely Changed Work Schedules in June 2000 
There is no dispute but that Respondent placed all its corru-
gator operators on rotating shifts on June 26, 2000. Prior to that 

date Respondent had never used
 rotating shifts for nonsupervi-
sory employees. Immediately 
before June 2000 Respondent 
                                                          
 6 Layes was asked if he had a conve
rsation with Blasingame after he 
gave him his warning and he answered that he was sure he did. Layes 
denied that he told Blasingame th
at he normally would not award the 
waning but was, since Blasingame was such a strong supporter of the 
Union. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 572 
used two shifts. Each shift ran 10 hours each day and overtime 
was used as needed. One shift ran days and the other nights 
with no rotation. After June 26 Respondent ran three shifts of 
six 10-hour days. The three shifts rotated so that no one crew 
worked exclusively day or night shifts. That change to rotating 
shifts affected the pay and hou
rs of employees including the 
first-shift corrugator employees. Wayne Christian testified that 

the corrugator crew lost 10 hour
s overtime and each week and 
they lost shift preference seniority, by being placed on rotation. 
As shown herein, there was evidence showing that from be-
fore the first election, the firs
t shift corrugator crew fully sup-
ported the Union, Respondent knew of that support and Re-
spondent made several threats to place the first-shift corrugator 
operators on rotating shift if the Union came in. 
Steve Tyler was the union observe
r at the first election. He 
noticed that employees including all the employees on the first 
shift-corrugator crew wore union 
shirts. None of the first-shift corrugator crew employees failed to wear a union shirt. Mi-

chael Standridge testified that all the first-shift corrugator em-
ployees wore black union T-shirts
 on the day of the first elec-
tion (i.e., November 19, 1999).  
As shown above, on several occasions Terry Cockrum 
threatened first-shift corrugator employees with being placed 

on a rotating shift due to
 their union support.  
Mark Horton testified about a 
conversation involving Terry 
Cockrum around November 1, 1999. Cockrum said that the 
employees needed to kind of le
t this union blow over or you 
may possibly go to a rotating shift. Cockrum said the guys up 

front were saying that. The next day Cockrum offered to bet 
Henry Blasingame $100 they would go to a rotating shift if it 
didn™t die down.  
On May 2 after Cockrum said the employees were going on 
a rotating shift if they continued trying to get the Union in, 
Wayne Christian asked why in view
 of the fact that 50 percent 
of the plant had voted for the Company. Cockrum replied that 

100 percent of their crew7 voted for the Union and you all are 
going to get ram-butted for it. 
Terry Cockrum admitted that he told employees they would 
go to a rotating shift
8 but he denied telling them they would go 
to a rotating shift if the Union came in. Cockrum admitted that 

he probably told the employees on the first shift that Rick Davis 
was mad about the union campaign. He denied telling the em-
ployees they were going on a rotating shift because Davis was 
mad. He also denied telling employees they had been ram-
butted. 
Findings in Regard to General Counsel™s Case 
Credibility 
As shown above I do not credit the testimony of Terry Cock-
rum to the extent it conflicted w
ith credited evidence. I credit 
the testimony of Steve Tyler, Michael Standridge, Mark Hor-

ton, and Wayne Christian in cons
ideration of demeanor and the 
full record.  
                                                          
                                                           
7 Their crew was the first shift corrugator operator crew. 
8 It was never shown how Cock
rum learned about Respondent™s 
plans for rotating shifts. 
Conclusions The credited evidence shows that corrugator employees en-
gaged in union activities; that
 Respondent knew of those union 
activities and that Respondent illustrated strong union animus. As to the activity of the corrugator employees the record shows 

that the first-shift corrugator 
employees were all union support-
ers and Respondent had reason to believe they were 100 per-
cent involved in that effort. That evidence included evidence 
that all the first-shirt corrugator employees wore black union T-
shirts on the day of the first election. 
Respondent repeatedly threaten
ed its employees with reas-
signment to a rotating shift be
cause of the Union and Respon-
dent reassigned employees incl
uding its first-shift corrugator 
employees, to a rotating shift. 
Also as shown above, from about 
the time of the filing of the petition for an election with the 

NLRB in October 1999 Respondent started consideration of a 
rotating shift and Terry Cockrum started threatening first shift 
corrugator employees that Res
pondent would place them on 
rotating shift if the Union was elected. Wayne Christian testi-

fied about conversations with Cockrum beginning on October 
1, 1999 in which, among other things, Cockrum threatened 
employees with loss of benefits because of the Union. On Oc-
tober 6 Cockrum threatened that he had the right to run over or 
shoot picketing employees that bl
ocked the way into the plant. 
Cockrum continued to make threats to employees. 
The first election was held on November 19 and it appeared 
that the Union had failed to receive a majority of the votes. 
Terry Cockrum told first shift corrugator employees that it was 
a good thing the employees did not vote in the Union because 
Wayne Christian would go to a rotating shift. 
However, challenged ballots were sufficient in number to af-
fect the election results and the Union filed objections. On De-
cember 21 the parties agreed to hold a second election. 
At the second election on February 11, 2000, the Union re-
ceived 56 votes. There were 51 votes against the Union and 
there were 5 challenged ballots. Challenged ballots were suffi-

cient to affect the election re
sults and Respondent filed objec-tions.9 A hearing was held on the challenged ballots and objec-
tions on March 25, 2000. 
In March Respondent announced that it would start rotating 
shifts for its corrugator employees. However, rotating shifts 
were not implemented at that time.  
Around May 2 Terry Cockrum told some first-shift corruga-
tor employees they were going on a rotating shift if they con-
tinued trying to get the Union. 
On June 23 the hearing officer™s report issued showing that 
two challenges should be sust
ained and Respondent™s objec-
tions should be overruled. Therefore, there was strong reason at 

that moment to believe that the Union had won the February 
election. 
On June 26 Respondent implemented rotating shifts for cor-
rugator employees. 
As shown above several first-shift corrugator employees tes-
tified and I credited their testimony. Their testimony showed 
that while on the first-shift corrugator employees routinely 
worked 50 to 60 hours a week. The reassignment to rotating 
 9 The objections were filed on February 18, 2000. 
 WILLIAMETTE INDUSTRIES
 573
shift resulted in a loss to each employee of from 10 to 20 over-
time hours each week plus any be
nefits from seniority for shift 
preference purposes.  
In view of the entire credited record I agree with General 
Counsel. I find that Respondent was motivated by its union 

animus to reassign employees to a rotating shift on June 23, 
2000. Manno Electric, 321 NLRB 1 fn. 12 (1996); 
Wright Line,
 251 NLRB 1083 (1980), enfd. 662 F.2d 899 (1st Cir. 1981), 

cert. denied 455 U.S. 989 (1982); 
NLRB v. Transportation 
Management Corp
., 462 U.S. 393 (1983). 
Respondent™s defense: I shall also question whether Respondent would have reas-
signed its employees to a rotating shift in the absence of union 

activity. Respondent argued that it was faced with a high level 
of business in 1999 along with the fact that it was already using 
extensive overtime. In October 1999 Respondent viewed its 5-
year plan (R. Exh. 4) as requiring an increase in production 
because it forecast significant increase in business, mostly from 
Anheuser Busch. 
In order to increase production Respondent decided to pur-
chase a new Flexo machine, which was more appropriate for 
the work performed in the facility. Respondent pointed to an 
AFE (appropriation for expenditure) showing the plan to pur-
chase the Flexo machine for over a $1 million (R. Exh. 5). The 
Flexo machine was to be down line from the corrugator but its 
anticipated increased 
efficiency was thought to require more 
production from the corrugator.  
In view of the fact that the existing two shifts were already 
putting in extensive overtime work and Respondent had re-

ceived some complaints about that extensive overtime from 
employees and spouses of em
ployees, Respondent looked to 
other avenues to increase corrugator production.
10  Respondent contended in a letter to the Regional Office of 
the NLRB, that its corrugator operations consisted of 2 shifts 

before the change in the summer of 2000 (GC Exh. 8). Each 
shift was assigned work of 8 hours per day for ﬁfive days a 

week, and on Saturdays as business demanded.ﬂ  
However, as shown above, other evidence showed that it was 
the routine practice for each of the two shifts to operate five or 
six 10-hour days a week. That produced at least 100 production 
hours from each job over a 1-week period.
11  If Respondent had added a third shift and employed a 
straight three-shift operation of 
8 hours, 5 days a week, it would 
produce 120 production hours per job. Of course it would not 
be possible to employ three 10-hour shifts during a 24-hour 
day.
12 A straight nonrotating schedule would be limited to 
                                                          
                                                           
10 However, the appropriation for expenditure (R. Exh. 5) showing a 
request for the purchase of the Flexo machine was dated November 17, 
1999. That was over 2 months after Respondent started its considera-
tion of using three rotating shifts. 
11 The formula used is 2 (representing two employees, one from each 
shift) times 50 (representing the numb
er of preassigned
 hours each of the two employees worked each week). 
12 Before June 26 Respondent used 
available downtime from 1 to 5 
a.m. each day (i.e., 4 hours when th
e two shifts worked 10 hours each), 
for maintenance and cleanup. 
shifts of 8 hours each if each respective shift maintained the 
same working hours each day.  
The testimony regarding 10-hour versus 8-hour shifts, was to 
the effect that the Company™s experience with 8-hour shifts had 
not been good. Rick Hicks testified that Respondent had run 
three 8-hour shifts once, maybe 
twice before, probably in the 
early 1990™s and had learned that the corrugator had always 
produced more efficiently r
unning two 10-hour shifts.  
It is noteworthy that Hicks™s testimony is contrary to state-
ments in Respondent™s position letter (R. Exh. 8). There Re-
spondent contended that it had been using an 8-hour shift up 
until it converted to a three-shift operation in 2000. Therefore, 
if as Respondent contended in it
s position letter it was using 8-
hour shifts, it operated on an inefficient basis in the view of 

Rick Hicks, until June or July 2000.
13In his testimony at the hearing, Rick Hicks stated that pro-
duction went down during the oc
casions when Respondent used 8-hour shifts.14 Hicks admitted those drops in production were 
probably due to some inexperien
ce. However, he also pointed 
out that 8-hour shifts left no down time for clean up and main-

tenance on the corrugator machine. In view of my determina-
tion as to Hicks™s credibility, 
I am not convinced that 8-hour 
shifts were inefficient. 
Tom McIntyre suggested to Respondent and submitted a 
threeŒshift plan used at a Saturn plant (R. Exh. 6). That plan 

called for each of three shifts to work six successive work-
days
15 on either the day or night shift, then, after a break of 
some days, to work the alternate shift of night or day for six 

consecutive workdays.
16 Respondent decided to use the Saturn 
plan and it was implemented on June 26, 2000. 
Findings Credibility 
There are several reasons why I must question the credibility 
of Respondent™s evidence tending 
to show that it would have 
gone to a rotating shift in the absence of union activity. In that 
regard I shall examine what, if any, consideration should be 
given to the fact that employees
 were being threatened with 
rotating shift if they continued to support the Union, at the very 

time that Respondent was actually considering a rotating shift. 
As shown above the evidence illu
strated that Respondent began 
its consideration of rotating shifts some time before midŒ

October 1999. Shortly thereafter Terry Cockrum was threaten-
 13 In that regard I am convinced that Hicks was not completely can-
did in his testimony regarding at 
least one of the reasons why Respon-
dent changed to rotating shifts of 10 hours each. I do not credit his 
testimony to the effect that Respo
ndent had discovered in the early 
1990s that 8-hour shifts were inefficient. 
14 Despite Hicks™s testimony, Res
pondent™s position letter (GC Exh. 
8) stated that Respondent was usi
ng 8-hour shifts until it changed to 
rotating shifts. In other words Respondent was using two 8-hour shifts 
throughout 1999 and the first two 
quarters of 2000. Respondent™s 
summary of its productivity (R. Exh. 11) shows that productivity im-
proved throughout the time from the 
beginning of 1998 until the end of 
the 4th quarter of 2001. 
15 Workdays were considered all days each week other than Sunday. 
16 Under that three-shift plan, no mo
re than two shifts would work 
on any given day. 
    DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
 574 
ing employees with rotating shifts if they did not let the union 
matter blow over. In view of that evidence I shall examine all 
Respondent™s arguments and its ev
idence carefully in determin-
ing credibility and I shall make
 those findings as required be-
low. Moreover, as shown above, I do not credit disputed testi-mony by Rick Hicks in view of
 conflicts in his testimony and 
Respondent™s statement of position to the NLRB regional of-
fice. Additionally, in regard to credibility I am also concerned by 
Respondent™s failure to show th
at it exhausted all courses of 
action in consideration of its 
alleged objective of working no 
more than 20 hours each day in order to provide some down 
time for the corrugator machine. The record showed that Re-
spondent only considered the ﬁSat
urnﬂ plan for three shifts.
17  Conclusions Respondent argued that it established the third shift for le-
gitimate reasons. However, it app
ears from the record that the 
addition of a third shift was never the issue. Instead both the 
threats to employees and the allegation that it ﬁadversely 
changed the working schedules of employees,ﬂ concerned go-
ing to rotating shifts. There 
was no showing that Respondent 
ever threatened to ﬁadd another shiftﬂ if the employees contin-

ued to support the Union. Therefore, I reject that argument by 
Respondent. Nevertheless, even if I shoul
d consider whether Respondent 
proved that it implemented a third shift for legitimate reasons, 

that evidence is not without dispute. For example if one consid-
ers cost, production and productivity, there is a serious question of whether Respondent proved that it would have implemented 
a third shift in the absence of its employees™ union activities. 
As to cost, there was no showi
ng that Respondent anticipated 
the addition of a third shift would be less costly than its twoŒ

shift operation. Nothing was offe
red to show how the question of cost figured in Respondent
™s alleged calculations.  
As to production, Respondent™s Exhibit 10 showed that it 
suffered a decline in production during the next two quarters 
after implementing a third corrugator machine shift at the end 
of June 2000. 
In regard to productivity, Respondent™s Exhibit 11 showed 
that it experienced a steady improvement in productivity from 
the first quarter of 1998 until it decided to add a third shift to 
the corrugator line in March 2000. From March 2000 through-
out the third quarter of 2000, productivity declined. 
Therefore, I find that Res
pondent did not prove it would 
have added a third shift on June 26, 2000, in the absence of the 
union organizing campaign. 
In consideration of the ques
tion of would Respondent have 
implemented rotating shifts for all corrugator employees in 
2000, Respondent argued that fo
llowing its decision to add a third shift, the question it then faced was whether it should 

employ three fixed shifts of 8 hours each or whether it should 
implement a rotating shift. Respondent used the term rotating 
shift to mean three rotating shifts and it argued that it decided 
                                                          
 17 There was also reference to four shifts in R. Exh. 7. However, 
from that document and the full record it appears that Respondent never 
gave serious consideration 
to a four-shift operation. 
on rotating shift in order to allow 4 hours™ downtime on the 
corrugator machine each 24-hour period for cleanup and main-
tenance and to reduce overtime. In other words it decided to 
maintain two 10-hour shifts each 24-hour period rather than go 
to three 8-hour shifts each 24-hour period. Respondent also 
decided on a regular 6-day week with Sundays off. 
Apparently Respondent then ignored any question of differ-
ent alternatives for 
consideration in maintaining its two 10-hour 
shifts and reducing overtime. Instead it simply looked in one 
direction and that was the direc
tion it had been threatening to 
employ since November 1999. Re
spondent failed to show that it could not have maintained its 10-hour shift and reduced over-
time by adding a third shift, without going to a three-shift rota-
tion. For example Respondent failed to show why it could not 
have used a 6-day workweek, with
 all Sundays off, and rotated 
only the newly implemented third shift on both day and night 

shift times.  
Instead Respondent argued that it was inexperienced and that 
its actual experience in using 8-hour shifts had not been good. 
Therefore, it adopted Tom McIntyre™s suggestion to use the 
Saturn automobile plan of rotating shifts. It implemented the 
Saturn plan apparently without consideration to its extended 
period of threats to do exactly what it now planned regarding 
rotating shifts for corrugator em
ployees and it apparently im-
plemented that plan without cons
idering any alternative plans. 
Respondent argued that when it implemented its rotating 
shifts, it gave only business rela
ted reasons to its employees for 
the use of that system. However, by that same token, there was 
no showing that Respondent ever 
expressed to employees that 
their union activity had nothing to
 do with implementation of rotating shifts for corrugator employees.  
Respondent argued that the three rotating shifts were actually 
beneficial to employees by reducing onerous overtime. How-
ever, even if I accept that a reduction in overtime in this in-
stance was beneficial to all the corrugator employees, there was 
no showing that the other side of
 the coin (i.e., other conse-
quences such as continuous changes from day to night work) 
was also beneficial. In fact there was a showing that some, if 
not all, the effects of rotating 
shifts adversely changed working 
conditions. Moreover, Respondent™s
 argument failed to address 
the problem presented by Genera
l Counsel. In effect General 
Counsel complained that not only did Respondent adversely 

change working schedules but al
so it did so after it had made several threats to employees to
 make those exact changes be-
cause of its employees™ union activities.  
Respondent argued that Terry Cockrum™s threats did not 
transform its lawful decision to go to three rotating shifts from 
a legal to an illegal action. In that regard it argued that Cock-
rum™s comments were unbelievab
le. However, despite some 
extreme comments from Cockrum such as he had the right to 

run over and shoot any picketing em
ployee, the record failed to 
show that all Cockrum™s comment
s were unbelievable. In fact just the opposite was shown as to rotating shifts. The record 
proved that Cockrum was making threats about rotating shifts 
at the very time Respondent was 
considering doing just that. 
Moreover, there was no showing that Cockrum™s comments 
about other consequence includi
ng for example, loss of 401(k) 
and increased insurance premiu
ms were unrealistic or unbeliev-
 WILLIAMETTE INDUSTRIES
 575
able. Therefore, even if I s
hould conclude that his comments 
regarding what he c
ould legally do to a picketing employee 
were unbelievable, and I do not make such a finding, there is 
nothing in the record to show that the material threats (i.e., 
threats regarding rotating shifts) were unbelievable. 
Respondent argued that Cockrum™s threats did not reflect the 
Company™s motives in that Cockrum had no role in changing to 
rotating shifts and that Cockrum was speaking on his own in 
that regard. However, the evidence showed otherwise. Even 
though Cockrum was not in Res
pondent™s management, he was 
an admitted supervisor and he apparently had some knowledge 

of Respondent™s planning regard
ing rotating shifts. Otherwise, 
it is a remarkable coincidence that he started threatening rotat-

ing shifts at almost the exact 
time Respondent formalized its consideration of rotating shifts, and his threats extended until 

Respondent actually implemented 
rotating shifts. I am not con-vinced that Cockrum™s threats did not reflect Respondent™s 
motives. Moreover, I see nothing in the record, which con-
vinced me that the employees should have known Respondent™s 
motives were lawful.  
Respondent cited the testimon
y of Mike Standridge. How-
ever, that testimony showed that Standridge was testifying as to 
what he was told by Respondent as to its reason for going to a 
rotating shift. Mark Horton brought up with Rick Davis, Terry 
Cockrum calling him a liar and Respondent argued that showed 
that Horton was not troubled by Cockrum™s rotating shift 
threats. Respondent argued th
at Henry Blasingame was not 
troubled by Cockrum™s rotating shifts threats because he spoke 

to Rick Davis about no solicitati
on. I am unable to agree with 
Respondent and I find that neithe
r Standridge, nor Horton, nor 

Blasingame™s testimony showed that any of those employees 
were unconcerned with Cockrum™s threats regarding rotating 
shifts. I do not agree with Respondent th
at this is a proper question 
to apply the rule from 
Bourne v. NLRB
, 332 F.2d 47, 48 (2d 
Cir. 1964). However, as in 
Bourne, I have considered the total-
ity of the circumstances and I am
 convinced that it does show a 
violation of Section 8(a)(3) by
 Respondent™s implementation of 
three rotating shifts. I find that Respondent was motivated by 

its animus in implementing rotating shifts and the record did 
not show Respondent would have
 implemented rotating shifts 
in the absence of its employees™ union activities. 
Therefore, I find the record fa
iled to prove that Respondent would have added a third shift and the record failed to prove 

that Respondent would have gone 
to a three shift rotation, in 
the absence of its employees™ union activities. In that regard I 
have also considered the argum
ents advanced in Respondent™s 
brief and find that none of those arguments show that Respon-
dent would have added a third shift or gone to rotating shifts in 

the absence of its employees™ union activities. 
I find that Respondent engaged 
in conduct in violation of 
Section 8(a)(1) and (3) by going to rotating shifts on June 26, 
2000. CONCLUSIONS OF 
LAW 1. By threatening its employees with loss of their 401(k) re-
tirement plan, with increased insurance premiums, by offering 
to bet its employee that he would lose his 401(k) retirement 
plan, by threatening its employee that his work and nonwork 
activities were being closely monitored and watched by man-
agement, that the plant would be shut down if the employees 
went out on strike, that it woul
d call the police if the Union 
hand billed, that its employee w
ould be the first one out the 
door if the Union did not get in, that some of the employees 
would be in trouble and Respondent was going to arbitrate 
every case if the Union got in, that its supervisor had the right 
to run over and shoot employees if
 they picketed, and threaten-
ing that its corrugator employees
 would go to a rotating shift, 
because of its employees™ union activities; the Respondent, 
Willamette Industries, Inc. and Weyerhaeuser Company has 
engaged in unfair labor practices
 affecting commerce within the 
meaning of Section 8(a)(1) and S
ection 2(6) and (7) of the Act. 
2. By counseling or warning its
 employees Mark Standridge 
and Henry Blasingame and by 
adversely changing its working 
schedules of corrugator employee
s, because of its employees™ 
union activities, Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Section 8(a)(1) 
and (3) and Section 2(6) and (7) of the Act.
 REMEDY Having found that the Respondent has engaged in certain un-
fair labor practices, I find that it must be ordered to cease and 
desist and to take certain affirmative action designed to effectu-
ate the policies of the Act.
 Having found that Respondent unlawfully warned its em-
ployees Mark Standridge and 
Henry Blasingame, I recommend 

that Respondent be ordered to 
remove all record of those 
unlawful warnings, to avoid use of
 those records and to inform 
Standridge and Blasingame in 
writing that it has removed those 
records of their warnings and that
 it will not use those records against them.
18   
[Recommended Order omitted from publication.] 
                                                          
 18 It appears from the brief that General Counsel does not seek resto-
ration of Respondent™s former fixe
d shifts nor does General Counsel 
seek a make whole remedy. 
    